DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Wagner (Reg. No. 54519) on January 21, 2022.

The application has been amended as follows: 
Please amend claim 1 by changing “radiation, a collimator” in line 2 to “radiation, a detector, and a collimator”. 
Please amend claim 1 by changing “receiving a filtered” in line 5 to “receiving at the detector a filtered”.
Please amend claim 1 by changing “a detector of the imaging system” in line 9 to “the detector”.
Please amend claim 2 by changing “a source” in line 2 to “the source”. 

Response to Amendment

Claim 1 has been amended. 
Claim 21 has been canceled. 
Response to Arguments
Applicant’s arguments, see Pg. 7-8, filed November 29, 2021, with respect to Claims 1-7 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has amended the claims by positively reciting the source and the collimator. Applicant has included the allowable subject matter indicated in the previous Office action. 
Allowable Subject Matter
Claims 1-7 and 16-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Igarashi (U.S. 2006/0233298) and Du (U.S. 2017/0265822).
Regarding claim 1:
Igarashi discloses a method for an imaging system, comprising: 
providing a source (Fig. 2b, 101) that emits radiation, a detector (Fig. 2B, 103), and a collimator (Fig. 2b, 50);
receiving at the detector (Fig. 2b, 103) a filtered and modulated signal generated by passing a primary signal through the collimator ([0068], X-ray goes through collimator then strikes the detector), the collimator (Fig. 2B, #50) positioned between an object (Fig. 2B, patient between source #101 and collimator #50) and the detector (Fig. 2B, #103); and 

Du teaches a collimator having a non-rectangular curved transition profile ([0079], grid wall is sector shaped) including a non-uniform width ([0079], random variances of shape and distance between two grid cells; [0094], thickness and height of the grid walls are different and varied) and a non-uniform height ([0079], random variances of shape and distance between two grid cells; [0094], thickness and height of the grid walls are different and varied);
receiving at the detector ([0079], detector collimator) a signal generated by passing a primary signal through the collimator having a non-rectangular curved transition profile ([0079], grid wall is sector shaped) including a non-uniform width ([0079], random variances of shape and distance between two grid cells; [0094], thickness and height of the grid walls are different and varied) and a non-uniform height ([0079], random variances of shape and distance between two grid cells; [0094], thickness and height of the grid walls are different and varied).
However, Igarashi and Du fail to disclose a collimator having bell shaped plates each separated by a gap; and receiving at the detector a filtered and modulated signal generated by passing a primary signal through the collimator having bell shaped plates each separated by the gap.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-7 are allowable by virtue of their dependency.
Regarding claim 16:
Igarashi discloses a medical imaging system, comprising:
 an x-ray source (Fig. 2B, #101) configured to project a beam of x-rays towards a patient; 

a collimator (Fig. 2B, #50) inserted between the patient (Fig. 2B, patient) and the array of detectors (Fig. 2B, #103).
Du teaches a collimator (Fig. 5, #510) configured to non-uniformly attenuate and modulate the beam (Fig. 5, ray 420 goes through grid 510), plate separated by a gap (Fig. 11, plates G0-G6 are separated) provides the collimator with a non-rectangular curved transition profile ([0079], sector shaped walls; [0103], ovoid or ellipse shaped walls).
However, Igarashi and Du fails to disclose the collimator having bell shaped plates each separated by a gap;
wherein the bell shaped plates each separated by a gap provides the collimator with a non-rectangular curved transition profile.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 17-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884